Citation Nr: 1718888	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a depressive disorder.  

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a waiver of indebtedness in the calculated amount of $1,110.80, to include the validity of the debt.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1993.

These matters come before the Board of Veterans' Appeals (Board), in part, from a May 2014 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, which advised the Veteran that he was indebted to VA in the amount of $1,110.80.  

This matter also comes before the Board from an August 2016 rating decision which denied an increased rating for a psychiatric disability and entitlement to TDIU.  

Due to the Veteran's place of residence, the VA Regional Office (RO) in Winston-Salem, North Carolina, forwarded these matters to the Board.  

The issues of entitlement to an increased rating for a depressive disorder and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran submitted a September 27, 2013, divorce decree to VA on October 30, 2013.

2.  VA did not promulgate a change in the Veteran's dependent's status until May 8, 2014.  As a result, the Veteran received additional compensation for his ex-spouse from October 1, 2013, to May 1, 2014, in the amount of $1,110.80.

3.  VA's failure to promulgate the change in the Veteran's dependent status in a timely fashion constituted sole administrative error.  


CONCLUSION OF LAW

The overpayment of $1,110.80 was not validly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which the beneficiary is not entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  To establish improper creation of an overpayment, an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he or she was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits. 

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  38 U.S.C.A. § 5112(b) (West 2014); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2016).  The effective date of a reduction in benefits due to removal a dependent through divorce is the last day of the month in which the divorce occurs.  38 U.S.C.A. § 5112(b)(2) (West 2014).  However, the effective date of reduction due to erroneous award based solely on administrative error or error in judgment shall be the date of the last payment.  38 U.S.C.A. § 5112(b)(10) (West 2014).

The facts are not in dispute.  The Veteran was receiving dependent's compensation for a spouse during their marriage.  The Veteran submitted a divorce decree to VA that was received on October 30, 2013, indicating that he and his spouse were no longer married.  Of note, the divorce decree was signed by a judge on September 27, 2013.  Despite being essentially notified of the Veteran's divorce on October 30, 2013, VA did not promulgate a change in the Veteran's dependent's status until May 8, 2014.  As a result, the Veteran received additional compensation for the ex-spouse from October 1, 2013, to May 1, 2014, in the amount of $1,110.80.

The Veteran was not entitled legally to that overpayment of $1,110.80.  However, the record clearly shows that the Veteran informed VA of his divorce in a timely fashion.  VA took no action on that information for several months after being informed.  The debt was created because VA failed to promulgate a change in the Veteran's dependent's status in a timely fashion.  The Board finds that VA was solely at fault for the erroneous payment of excess benefits.  Therefore, the Board finds that the appropriate effective date for the reduction should have been the date of the last payment.  Therefore, the Board finds that the debt is invalid and the appeal is granted.


ORDER

The overpayment of $1,110.80 was not validly created and the appeal is granted.


REMAND

A November 2016 rating decision denied an increased rating for depressive disorder and entitlement to TDIU.  In May 2017, VA received a notice of disagreement, indicating disagreement to the November 2016 rating decision.  The RO has not issued a statement of the case in response to the May 2017 notice of disagreement.  Therefore, the appropriate Board action is to remand the issues of an increased rating for a depressive disorder, not otherwise specified, and entitlement to TDIU for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to an increased rating for depressive disorder and entitlement to TDIU.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


